Citation Nr: 0125640	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-19 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to assignment of a compensable evaluation for 
allergic rhinitis.

2.  Entitlement to assignment of an evaluation in excess of 
10 percent for residuals of a fractured right thumb. 

3.  Entitlement to assignment of an evaluation in excess of 
10 percent for residuals of a fractured right wrist. 


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to March 
1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Fort Harrison, 
Montana, Regional Office of the Department of Veterans 
Affairs.  A notice of disagreement was received in June 2000, 
a statement of the case was issued in July 2000, and a 
substantive appeal was received in July 2000.  Pursuant to 
the veteran's request, a RO hearing was held in September 
2000.  The issues of entitlement to service connection for a 
right shoulder condition and a right elbow condition were 
withdrawn by the veteran at this September 2000 RO hearing. 


FINDINGS OF FACT

1.  Service-connected allergic rhinitis is manifested by 
subjective complaints of congestion, runny nose, and 
headaches; without objective evidence of septal deviation, 
nasal obstruction, polyps, or frontal or maxillary 
tenderness.  

2.  Service-connected residuals of a right thumb fracture are 
manifested by complaints of pain and stiffness with lack of 
endurance, weakness, and functional impairment; but without 
loss of motion.  

3.  Service-connected residuals of a right wrist fracture are 
manifested by complaints of pain and stiffness with lack of 
endurance, weakness, and functional impairment; but with very 
minimal loss of motion.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a compensable evaluation 
for allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6522 (2001).

2.  The criteria for assignment of an evaluation in excess of 
10 percent for residuals of a right thumb fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5224 (2001).  

3.  The criteria for assignment of an evaluation in excess of 
10 percent for residuals of a right wrist fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5214 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issues decided herein.  The record includes all service 
medical records as well as VA examination reports.  The Board 
notes that in a June 2001 letter, the RO notified the veteran 
of the enactment of the VCAA, what evidence was necessary to 
establish entitlement to service connection, what evidence 
was needed from the veteran, and where to send such 
information.  Significantly, no additional pertinent evidence 
has been identified by the veteran as relevant to these 
issues.  The veteran has reported in a March 2000 written 
statement that he had no other treatment for his claimed 
conditions other than that indicated in his service medical 
records.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to increased evaluations 
of service-connected disabilities.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims.  Consequently, these issues need not be referred to 
the veteran or the veteran's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
veteran.  See generally Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

I.  Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In Fenderson, it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"). 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Allergic Rhinitis

The veteran's service connected allergic rhinitis is 
currently evaluated as noncompensable pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6522, which provides that a 10 
percent evaluation is warranted for allergic or vasomotor 
rhinitis without polyps, but with greater than 50-percent 
obstruction of nasal passages on both sides or complete 
obstruction on one side.  A 30 percent evaluation is 
warranted for allergic or vasomotor rhinitis with polyps.  

Service medical records reflect various assessments of 
sinusitis, upper respiratory infection, pharyngitis, viral 
syndrome, rhinitis, and laryngitis.  In a January 1999 report 
of medical history, the veteran complained of congestion and 
hayfever since living in Corpus Christi.  It was noted that 
the veteran did not require medication.  

In a March 2000 written statement, the veteran reported that 
he had no other medical evidence to submit in support of his 
claim other than his service medical records.  In a June 2000 
rating decision, the RO granted entitlement to service 
connection for sinusitis, evaluated as noncompensable.  

At his September 2000 RO hearing, the veteran testified his 
sinus problems depended upon the time of year.  He reported 
experiencing itchy eyes, nasal congestion, and headaches 
during service and being told that he had sinus problems.  He 
testified that he currently treated himself with Tylenol and 
had not seen a physician for his sinus complaints since his 
discharge from service.  

Upon VA examination dated in October 2000, the veteran 
complained of chronic sinus congestion, runny nose but 
minimal eye itching, and headaches that presented over one 
eye or the other.  The veteran reported that his allergies 
began in 1992.  It was noted that the veteran had never had 
treatment or work-up for allergies and that he had been 
advised in the past to use over-the-counter medications.  It 
was noted that they provided limited relief.  A history of 
treatment on two occasions for acute sinusitis, with the last 
time being in 1999, was noted.  It was also noted the veteran 
had rhinitis, clear or pale yellow, one to two times per 
year.  Chronic persistent symptoms were noted as worse in the 
spring and to a lesser degree during the fall season.  The 
examiner noted that the tympanic membranes and ear canals 
were normal.  The throat was red and slightly swollen with no 
exudate.  There was no head or neck adenopathy and no 
thyromegaly.  Nasal examination revealed no septal deviation.  
The veteran was able to breathe out of each nostril with 
opposing occluded.  Mucosa was normal appearing with clear 
stringy discharge and highly puffy pale purple/red mucosa.  
Moderate swelling of the left nare was noted.  There were no 
visible polyps.  Sclerae was white with moderate periorb 
puffiness.  There was no frontal or maxillary tenderness with 
tapotement.  Transillumination was negative bilaterally.  An 
assessment of chronic allergic rhinitis was noted.  

The aforementioned evidence demonstrates a diagnosis of 
allergic rhinitis without polyps or obstruction of the nasal 
passages on either side, and is indicative of a 
noncompensable evaluation for allergic rhinitis pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6522.  In the absence of 
greater than 50 percent obstruction of the nasal passages on 
both sides or complete obstruction on one side, a compensable 
evaluation under this diagnostic code is not warranted.  

The rating criteria for sinusitis, 38 C.F.R. § 4.97, 
Diagnostic Codes 6510 through 6514 should also be considered 
in the present case.  However, the medical evidence does not 
demonstrate x-ray evidence of sinusitis, purulent discharge 
or crusting, pain, or incapacitating episodes.  Thus, there 
is no basis for assignment of a compensable rating under the 
rating criteria for sinusitis.  


B.  Right Thumb Fracture and Right Wrist Fracture

The veteran's residuals of a right thumb fracture is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5224, which provides that 
a 10 percent evaluation is warranted for favorable ankylosis 
of the major or minor thumb.  A 20 percent evaluation is 
warranted for unfavorable ankylosis of the major or minor 
thumb.  The veteran's residuals of a right wrist fracture is 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215, which provides that a 10 
percent evaluation is warranted for limitation of motion of 
the major or minor wrist with palmar flexion limited in line 
with forearm.  A 10 percent evaluation is also warranted for 
limitation of motion of the major or minor wrist with 
dorsiflexion less than 15 degrees.  A 10 percent evaluation 
is the highest rating provided by this diagnostic code.  

Service medical records reflect the veteran fractured his 
right thumb at the wrist in June 1995, which was treated with 
pinning and splinting.  In July 1995, the veteran complained 
of limitation of motion of the thumb, slight edema, and a 
decrease in right hand grip.  A September 1996 clinical 
record reflects the veteran had normal strength in the right 
hand but complained of low-grade pain.  

A March 2000 VA examination of the right thumb and wrist 
reflects complaints of pain in the base of the right thumb in 
cold weather and weakness with prolonged writing.  The 
veteran described his pain as an ache on a daily basis.  The 
veteran also complained of highly localized numbness to the 
proximal first metacarpophalangeal joint during cold weather.  
It was noted the veteran was able to work without any 
problems.  The veteran also reported weakness in the right 
thumb with pull-ups and pain after prolonged carrying with 
the right hand.  Physical examination revealed full pincher 
adduction of the right thumb tip to all adjacent right 
fingers.  Point tenderness at the volar base of the right 
thumb was also noted.  The veteran was quite point tender at 
the volar base of the right thumb at the wrist and bony 
enlargement at that area as compared with the left wrist.  
The veteran had no snuffbox point tenderness.  Grip strength 
was noted as 2/5 as compared with the left hand.  Right thumb 
adduction against resistance was 2/5 compared with the left 
and abduction against resistance was 3/5 compared with the 
left.  Wrist active extension was noted as 35 degrees and 
active flexion was noted as 55 degrees.  An assessment of 
status post Bennett's fracture or Rolando fracture of the 
right first metacarpal involving the wrist joint with 
posttraumatic arthritis was noted.  It was also noted that 
weakness and pain were present.  Radiological examination of 
the right hand and right wrist revealed soft tissue swelling, 
an old fracture deformity involving the base of the first 
metacarpal bone with post traumatic arthritic changes in the 
carpal metacarpal joint, and an old fracture involving the 
base of the scaphoid bone. 

At his September 2000 RO hearing, the veteran testified that 
he had trouble functioning with his right wrist and thumb at 
his occupation.  He reported being unable to open jars or use 
hand tools.  He also reported having weakness and arthritis 
in those joints.

Upon VA examination of the right hand and wrist dated in 
October 2000, the veteran complained of difficulty opening a 
jar or using a screwdriver or pliers or anything that 
requires heavy gripping with his right hand/thumb mechanism.  
Range of motion of the right wrist was 40 degrees 
dorsiflexion and 60 degrees palmar flexion.  Range of motion 
of the left wrist was noted as 50 degrees dorsiflexion and 70 
degrees palmar flexion.  Radial and ulnar deviation was 50 
degrees, left equals right.  There was no obvious complaint 
during this maneuver.  Circumference of the biceps and upper 
forearm were equal on both sides.  Supination and pronation 
of each forearm was to 80 degrees.  The veteran had full 
extension of the right thumb at 75 degrees, which was the 
same as the uninjured left thumb.  The veteran could easily 
place his right thumb in direct contact with the medial 
transverse palmer crease.  This maneuver was exactly equal to 
the same maneuver of the left thumb.  The examiner noted that 
range of motion in all directions was exactly the same for 
the right thumb as it was for the uninjured left thumb.  
Radiological examination showed an old fracture of the distal 
right scaphoid bone with irregular sclerotic margins and a 
healed treated fracture of the base of the thumb that 
appeared to have involved 40 to 50 percent of the articular 
surface of the base of the thumb.  It was noted as totally 
healed, but with an abnormal concavity to the base of the 
thumb articular surface.  Diagnoses of status post fracture 
of the scaphoid bone and status post fracture of the base of 
the right thumb were noted.  The examiner opined that there 
was no loss of motion of the right thumb and very minimal 
loss of motion of the right wrist.  This loss of motion was 
due to the fracture of the scaphoid bone.  The examiner noted 
that further loss of motion and pain was estimated to exist 
and lack of endurance and weakness would most likely be 
secondary to pain.  The examiner opined that he would 
anticipate that the veteran's present work would be effected 
by this injury.  

A November 2000 VA progress note reflects the veteran 
complained of right wrist pain and stiffness.  The veteran 
reported an inability to use his hand at work.  It was noted 
that March 2000 x-rays also revealed slight evidence of 
visible instability.  An impression of traumatic arthritis of 
the right first metacarpal joint, second old malunion 
Bennett's fracture and nonunion old scaphoid fracture with 
early degenerative changes and instability of the right wrist 
was noted.  

In regard to the right hand fracture, the medical evidence 
does not demonstrate unfavorable ankylosis of the right 
thumb.  In the absence of medical evidence of unfavorable 
ankylosis, entitlement to an evaluation in excess of 10 
percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5224.  

In regard to the right wrist, the October 2000 VA examiner 
noted that the veteran had very minimal loss of motion of the 
wrist.  The veteran's lack of endurance and weakness were 
noted as most likely secondary to pain.  The Board finds that 
this symptomatology does not demonstrate entitlement to an 
evaluation in excess of 10 percent for the service-connected 
right wrist.  

Finally, the Board recognizes that 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, which applies to degenerative joint 
disease, calls for a 20 percent evaluation for x-ray evidence 
of arthritis in two or more joints with occasional 
incapacitating exacerbations.  However, that provision is 
only applicable if there is no limitation of motion in those 
joints.  As the evidence does demonstrate some limitation of 
motion in the right wrist, this provision is inapplicable in 
the instant case.  Furthermore, the Board notes that the 
veteran's lack of endurance, pain, functional impairment, and 
weakness have been taken into consideration by the currently 
assigned 10 percent evaluation. 

Finally, the Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's right hand and wrist 
disabilities result in marked interference with employment or 
frequent periods of hospitalization.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
the absence of an exceptional or unusual disability picture.  


ORDER

The appeal is denied as to all issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

